/0*6-15                  >m
                                                   Ri.GINAL



             IN   TH£   CoufCT OF
           CATMXMAU APPEALS     OF TEXAS


                                           „ RECEUVJED'iw^
                                           courtof ammmm^\ *•
OEVOfsl STI FF
                                               AUG 12 2015

                                           Abe! Afios&a, C!©rf<
      V.

                                                      FILED IN
TH£ STAte OF TEXAS                          COURT OF CRIMINAL APPEALS
                                                    •AUS 14 2s:s

                                                  Abel Acosta, Clerk
             ApPkLtMTS PETVTION fo£




                               0*/on SW£j6S19o£




                                Pro-S               Lists     of        parties

APPELLANT
QEVON STIFF            ^


APPELLEE-
The STATE     Of TEVAS


OEfEHSt CourfSEL; AT MtfTjoU -A-o SuppQESS:
UK 1Waw     D Co%
iHo\ Elm SWee-t- $u;.-W 33*o
DALL AS ,TEXAS      i^aoz

M T^AL;
Calvin ~3<3Y\f\So^
n oo Commerce -Suv^e 5LI0
 Da Was 'TeVaS ~75"?-Oi

5TAtes Attorney M-nriUAL
A-V MoT^ofvi 4^ SuAfP^ESS", CfcM«ft**4       5^ ITU

DALLAS coukttv District ATtoR^es^ office
PftAHK CftowLEN Counts gMvUi^g

 £ ALL AS /T 6*AS 7^ *T - W<1




                              II
 APPE^LLA^TS -ATTofcMEN             Or4   APPEAL-
-Ju 1\    W o odi S
 OALL/A4S Cout«ni PueWc DEFENDERS OFFiCE
  pRA^U CficyJIey Cour+S &nl/AL 0»SWCf ATToRHE^

ASSISTANT DlSTAiCT fKTTO^B^
R.ANK CRoUtPf courts BuiLOitf.G
133 N,^^EftFf5o/vlT BLVd . } L6~t c   -

                         \ Ji
             Table     op     coMteMts          p*ge
List of parties                                 Ifjit
JC^oB^i   oF author vt\e:S                      IV

 STATEHEKT tfEGA&D&HG        OftfcL ARGUMENT"    \.


 STATEMENT OF CASE


5tatemEk|t of. (fcoceouAL History                2r

 G^ouhos FbR fiEV]EW

 AROuMCfsfr                                     39

 PRANEft Fo# RELIEF                             T.

 CERTIFICATE or Compliance

 CERTIFICATE      OF 5E&VICE                    g.


  APPENDIX
             Xr^JOE*       oF   AOTHoftmES



Balit v. STATE 530 S„J*L 2d ^ V23J15", l^fe> JTI5" CTey.Crir*vApp;> 3,
Ben-H^ v. STATE B3E S.Wc2cl ^sl)(o5'2 3<9lfaCKx.C/?/M.App.)       \ "3-
Davis v. STATE 319 S-Wl^ 3-19^19'HT8 CTe-X.cRlM.App.)              l (oUM; lol-S.CTex-.CfiM.App.^                           g.
^TATMT^E^ 3^ ^-S**"2-*,53*'55'** trcx.cn^.^^.-i^O                           cft
  V.T.c.A Mq.ai
                                                                       3.

  Constitutional P£oVisior4
  U.S. Coas4 ar^e^d IV                                             g.


  (?ULES
  Tex.fi. App. P. bfe. 3Ca)/b)/C) andCd)                          2#

  MiSCEtLAjslEouS
    DART CODE oF CorfOucT -5S 2.01, C^                        r




                          Iff
                STATEMENT Of ORAL              APGUMEtW
               Appe.Ma4 \oi4ef»n^ 3o xY\\rt. be4vJJee^ 3 C'»4f V>US S4op5-
  loo and looblo^'S S.Lamar and loo UooAs4. S4inSorx +e$+,*»«* '
  Appellor*. S+ag^ered aS fc«> gjat k«d 4o+W* location Suc^d-m^
 4V\©4
Comply a SWorV disVa/\ce- a£-Ur 54m$an amd to.acK Up o&P|'ce s4x-Ved Wt\G-Wce4 / d^4«a4ion,
 Appel\aj4V\i*vj:Wo.4 appectred 4c« We 01 46 Jot a£ / C©,CaiA e IfvSide..
  O-f-fiCef Sdv^Son tWa ^rookc'di \r\ -for poS5e!$l'oA UJi4v\ |r\4ev\A
  4o dclivier oVcr VOo ^ra/vss and <<2Vad